DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) hereinafter referred to as Arakawa and Mochizuki, respectively.
Regarding Claim 1, Arakawa discloses an electric control box (wherein the box is formed within the housing (11)) for an air conditioner, comprising: 

a cooling fin (55 and 51) running through the housing (opening (5) creates the space for the addition of the heat sink (55)), the cooling fin having a part located inside the housing and another part located outside the housing (as shown in figure 5, wherein the fins are located in the heat exchange chamber (R1) on the left side of the rails (43) and the board holder (51) is located, at least partially, inside of the housing created by the rails (43), see also figure 7B, wherein the board holder (51) extends past the boundary of the housing created by 16); 
an inner water-guiding part (16A and16E) extending from the housing a distance into the housing (as shown in figure 7B) and positioned below the cooling fin (as shown in figure 7B); 
an outer water-guiding part (65) extending from the housing a distance out of the housing located outside the housing (shown in figure 6), the inner water-guiding part (16E) is configured to guide water inside the housing to the outside of the housing (as shown in figure 7B).
Although Arakawa discloses an outer water-guiding part for dispersing water from an opening, Arakawa fails to disclose an outer water-guiding part being located below the inner water-guiding part and the inner water-guiding part and the outer water-guiding part defining a water guide passage.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Arakawa with an outer water-guiding part being located below the inner water-guiding part and the inner water-guiding part and the outer water-guiding part defining a water guide passage, as taught by Mochizuki, the motivation being to divert collected water away from sensitive equipment that would cause degradation or failure of said equipment due to corrosion or unwanted ingress of the environment into the chamber.         

[AltContent: textbox (Curved Portion)][AltContent: arrow][AltContent: textbox (Portion of Fin)][AltContent: arrow][AltContent: textbox (Upper Edge)][AltContent: arrow]
    PNG
    media_image1.png
    503
    307
    media_image1.png
    Greyscale

Arakawa Figure 7B
Regarding Claim 2, a modified Arakawa further teaches the housing defines an opening (as taught by Arakawa in figure 7B, the opening allowing for water to be guided from the machine chamber (R2)), the inner water-guiding part (16E, as taught by Arakawa) and the outer water-guiding part are located at the opening (as taught by Mochizuki being below the water drainage opening), and an upper edge defining the opening is bent towards the outside of the housing to form a water guide plate (show in annotated figure 7B, wherein the “Upper Edge” is bent 90 degrees toward the outside of the housing via the vertical direction).
Regarding Claim 3, Arakawa further discloses the water guide plate (44) includes a curved portion (shown in annotated figure 7B, see “Curved Portion”).
Regarding Claim 4, Arakawa further discloses the water guide plate protrudes towards the cooling fin (shown in annotated figure 7B, wherein the cooling fin is situated above the support plate (44)).
Regarding Claim 5, a modified Arakawa further teaches the inner water-guiding part (16A and16E) and the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) are integrally formed (shown in figure 7B, wherein the inner water-guiding part (16A and16E) is shown as being part of the plate and the outer water-guiding part (previously taught by Mochizuki) are attached to and form a part of the housing).
Regarding Claim 7, Arakawa discloses the housing defines an opening (shown in annotated figure 7B, providing a water outlet along 16E), and a lower edge defining the opening is bent towards the inside of the housing to form the inner water-guiding part (shown in annotated figure 7B at 16A and 16E).
Regarding Claim 8, although Arakawa discloses the inner water-guiding part has a curved portion (shown in annotated figure 7B, see the curved portion of 16A and 16E), Arakawa fails to disclose the inner water-guiding part is diagonally shaped.
Mochizuki, also drawn to an outside air conditioning unit, teaches a water-guiding part is diagonally shaped (9, shown in figure 8 as being slanted towards the side of the outlet grille). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the inner water-guiding part of Arakawa with a diagonal shape, as taught by Mochizuki, the motivation being too rapidly divert 
Regarding Claim 9, Arakawa discloses the inner water guiding part protrudes towards a direction away from the cooling fin (shown in figure 7B).
Regarding Claim 11, a modified Arakawa further teaches the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) has a lower end inclining towards a direction away from the housing (shown in figure 8 of Mochizuki, wherein the protruding section (9) extends at a downward angle to divert the water), in a direction away from the cooling fin (the cooling fin is disclosed in Arakawa, wherein when the protruding section (9) of Mochizuki is implemented below the opening of the housing in Arakawa, the protruding section (9) extends away from the housing and therefore the cooling fin).
Regarding Claim 12, Arakawa discloses a perpendicular distance between an end of the inner water-guiding part (shown in annotated figure 7B, being the rear or right most surface of the water infiltration preventing portion (16E)) adjacent to the cooling fin and a corresponding position on the housing is L1 (being the horizontal distance from the rear surface of the water infiltration preventing portion (16E) to the exterior or left most surface of the partition plate (16)), and a portion of the cooling fin adjacent to the inner water-guiding part extends into the housing by a length L2 (being the horizontal distance from the annotated “Portion of Fin” to the exterior or left most surface of the partition plate (16)), in which L1>L2 (shown in annotated figure 7B and figure 7A).
Regarding Claim 13, Arakawa further discloses the cooling fin is connected to the housing by means a threaded fastener (“The board holder 51 has two screw holes 51E which are provided to the upper portion of the board holder 51 so as to be located in the neighborhood of the guide rails 43”, Para. 44).
Regarding Claim 15, a modified Arakawa further teaches an air conditioner (shown in figure 1), comprising an electric control box according to claim 1 (see previously put forth rejection of Claim 1).
Regarding Claim 16, a modified Arakawa further teaches the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) has a lower end inclining towards a direction away from the housing (shown in figure 8 of Mochizuki, wherein the protruding section (9) extends at a downward angle to divert the water), in a direction away from the cooling fin (the cooling fin is disclosed in Arakawa, wherein when the protruding section (9) of Mochizuki is implemented below the opening of the housing in Arakawa, the protruding section (9) extends away from the housing and therefore the cooling fin).
Regarding Claim 17, Arakawa discloses a perpendicular distance between an end of the inner water-guiding part (shown in annotated figure 7B, being the rear or right most surface of the water infiltration preventing portion (16E)) adjacent to the cooling fin and a corresponding position on the housing is L1 (being the horizontal distance from the rear surface of the water infiltration preventing portion (16E) to the exterior or left most surface of the partition plate (16)), and a portion of the cooling fin adjacent to the inner water-guiding part extends into the housing by a length L2 (being the horizontal distance from the annotated “Portion of Fin” to the exterior or left most surface of the partition plate (16)), in which L1>L2 (shown in annotated figure 7B and figure 7A).
Regarding Claim 18, Arakawa further discloses the cooling fin is connected to the housing by means a threaded fastener (“The board holder 51 has two screw holes 51E which are provided to the upper portion of the board holder 51 so as to be located in the neighborhood of the guide rails 43”, Para. 44).
Regarding Claim 20 a modified Arakawa further teaches an air conditioner (shown in figure 1), comprising an electric control box according to claim 7 (see previously put forth rejection of Claim 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) as applied in Claims 1-5, 7-9, 11-13, 15-18 and 20 above and in further view of Nakata et al. (USP 7177148) hereinafter referred to as Nakata.
Regarding Claim 6, a modified Arakawa fails to disclose at least one of the inner water-guiding part and the outer water-guiding part is welded attached to the housing.
Nakata, also drawn to an outdoor device, teaches a water guiding part being welded attached to the housing (“Plate member 7 is attached to outer peripheral portion 5 by spot welding”, col. 9 ll. 62 and “plate members 7 and 10 are in close contact with each other, the rainwater does not intrude into outer case 2”, col. 10 ll. 47-50).
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welded” is drawn to methods of production and not the structural aspects of the instant invention.

Claims 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) as applied in Claims 1-5, 7-9, 11-13, 15-18 and 20 above and in further view of Uzawa et al. (US PG Pub. 20200386439) hereinafter referred to as Uzawa. 
Regarding Claim 10, Arakawa fails to disclose a water shield located outside the housing and covering the opening and the outer water-guiding part, the water shield defining a through hole in a lower part thereof. 
Uzawa, also drawn to protecting an outside electric component box (20) from water infiltration, teaches a water shield (25) located outside the housing (shown in figures 10 and 12) and covering an opening (shown in figure 12, wherein the openings are water entry inhibiting members (28)) and the outer water-guiding part, the water shield defining a through hole (25a) in a lower part thereof. It is noted that the vent 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Arakawa with a water shield located outside the housing and covering the opening and the outer water-guiding part, the water shield defining a through hole in a lower part thereof, as taught by Uzawa, the motivation being to allow for cooling air to pass through the assembly while protecting said assembly from water infiltration that would cause degradation or failure of equipment found within an electric component box due to corrosion or unwanted ingress of the environment into the box.         
Regarding Claims 14 and 19, Arakawa fails to disclose a water shield located outside the housing and covering a portion of the water guide passage outside the housing, a gap being defined between a lower part of the water shield and an outer surface of the housing. 
Uzawa, also drawn to protecting an outside electric component box (20) from water infiltration, teaches a water shield (25) located outside the housing (shown in figures 10 and 12) and covering a portion of the water guide passage (the water guide passage is previously taught in the rejection of Claim 1, wherein Uzawa teaches covering a housing wall for mitigating water infiltration and dispersing the collected water) outside the housing (shown in figure 12, wherein the openings are water entry inhibiting members (28)), an opening (25a) being defined in a lower part of the water shield (shown in figure 12).

	One of ordinary skill in the art would recognize that there is a need in the art to provide a drain in the lower portion of a water shield in order to disperse collected water that may cause degradation or failure of the components within the protected housing if not drained. Therefore, when there are a finite number of identified, predictable solutions, i.e. (having an opening in the bottom of the housing, having a gap between the housing and the water shield or not having a bottom portion of the water shield to induce draining), a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. (that water is drained from the water shield, thereby mitigating potential degradation or failure of components within the system), it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Arakawa, by having a water shield with a gap being defined between a lower part of the water shield and an outer surface of the housing, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

	
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) as applied in Claims 1-5, 7-9, 11-13, 15-18 and 20 above and in further view of Chang et al. (US PG Pub. 20080101041) hereinafter referred to as Chang. 
Regarding Claims 14 and 19, Arakawa fails to disclose a water shield located outside the housing and covering a portion of the water guide passage outside the housing, a gap being defined between a lower part of the water shield and an outer surface of the housing. 
Chang, also drawn to an electronic housing having a water repellent structure, teaches a water shield (32) located outside the housing (shown in figure 3b) and covering a portion of the water guide passage (the water guide passage is previously taught in the rejection of Claim 1, wherein Chang teaches covering a housing wall for mitigating water infiltration and dispersing the collected water) outside the housing (shown in figure 3b, wherein the outside of the housing is covered by the cover structure (32)), a gap (34) being defined between a lower part of the water shield and an outer surface of the housing (shown in figure 3b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Arakawa with a water shield located outside the housing and covering a portion of the water guide passage outside the housing, a gap being defined between a lower part of the water shield and an outer surface of the housing, as taught by Chang, the motivation being to divert collected water away from the housing that would cause degradation or failure of said equipment due to corrosion and “protecting the electronic components of the electronic device 3 
from contacting with water”, Para. 26).         

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. 
On Page 6 of the Arguments the Applicant alleges, “The board holder (51) of Arakawa is, inter alia, not the cooling fin (2) of the present application. It is a separated component from a cooling fin (55 or 55A) in fig. 7A and paragraph [0068] [0069] of Arakawa. The cooling fin (55 or 55A) also does not extend from inside to outside the housing or vice versa. Further, the board holder (51) has a different function, holding a board, unlikely from the cooling fin (55 or 55A) has.” The Examiner respectfully disagrees. As disclosed in Arakawa, specifically figure 7A, the heat sink (55) and the board holder (51) are attached to one another, whereas besides holding the board, the board holder has another function of transferring heat to the heat sink for dissipation. Currently, no claim language prohibits this interpretation, as one of ordinary skill in the art would recognize a heat sink fixed to a board holder as a cooling fin. 
On Page 7 of the Arguments the Applicant alleges, “Conversely in the present application, there is no separate parts or components from the cooling fin (2). The cooling fin (2) runs through the housing 1, a part of the cooling fin 2 is located inside the housing 1, and another part of the cooling fin 2 is located outside the housing 1 as one component.” The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “there is no separate parts or components from the cooling fin (2)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        33